Per Curiam,
Section 4 of the Act of March 22, 1814, 6 Sm. L. 182, conferring upon justices of the peace jurisdiction of actions of trover .and conversion and of actions of trespass provides, that the “ process, return thereof, notices, awards, judgments and appeals, and the proceedings of justices, constables, referees and courts, and every proceeding necessary to carry this act into effect, which is not herein specially provided for, shall be made and -done, under and according to the provisions and regulations in similar cases contained ” hi the Act of March 20, 1810, 5 Sm. L. 161. Therefore, the provision of the 22d section of the latter act, that “ the judgment of the court of common pleas .shall be final on all proceedings removed as aforesaid” (by certiorari) “by the said court, and no writ of error shall issue thereon,” applies as well to the proceedings of justices of the peace in actions of trover and conversion and actions of trespass as to their proceedings in actions for the recovery of debts. It has been held, it is true, that the section applies only to proceedings under the provisions of the acts of 1810 and 1814 (as extended by the act of July 7, 1879, P. L. 194: Paper Co. v. Stoughton, 106 Pa. 458). It was upon that ground that the judgments of the common pleas were reviewed in the cases of Com. v. Burkhart, 23 Pa. 521, Com. v. Betts, 76 Pa. 465, and cases there cited, Strouse v. Lawrence, 160 Pa. 421, and our own case of Com. v. Davison, 11 Pa. Superior Ct. 130. But the present case does not come within the principle of any of those cases. It was an action of trover. The proceedings were under the act of 1814, not under a later act conferring a new jurisdiction, as in Strouse v. Lawrence. The jurisdiction to review them and to determine whether the justice proceeded regularly and according to law was vested exclusively in the common pleas, and its judgment was final and conclusive. See Crumley v. Coal Co., ante, p. 231, and cases there cited. In-view of the imperative terms of the 22d and 24th sections of the act of 1810, we are of opinion that we have not jurisdiction to reverse the judgment of the common plea in such a case. We have, however, considered the question argued by counsel and conclude that no error was committed. The correctness of the judgment seems to us to be fully shown in the opinion filed by the learned judge of the court below.
Appeal quashed.